Citation Nr: 1609029	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  07-37 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for right acoustic schwannoma (claimed as a brain tumor).

4.  Entitlement to service connection for a concussion (claimed as head trauma).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, J.M. 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In March 2011, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (VLJ) who is no longer employed at the Board.  In April 2011, the Board remanded the matter for additional development.  

In January 2016, the Veteran was notified of the opportunity to testify at a hearing before the undersigned VLJ.  To date he has not responded; thus the Board will proceed based on the current record.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's June 2012 VA treatment record, the Veteran reported that his bilateral hearing loss has worsened.  Additionally, it has been four years since the last audiological examination conducted in January 2012.  Accordingly, the Board finds a new examination is necessary to assess the current nature, extent, and severity of his bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report).  Thus, the Board has no discretion and must remand the claim.

Regarding the claims of service connection for right acoustic schwannoma and a concussion, in September 2014, the Veteran submitted a notice of disagreement.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand the issues to the RO for the issuance of a SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Moreover, the record suggests that the Veteran's service-connected disabilities and his right acoustic schwannoma affect his ability to work.  Specifically, in his October 2012 written statement, the Veteran reported that he is unable to pass a hearing examination for his prior employment as an electronic technician.  He further reported that he most recently worked as a painter and handyman but has been limited in his ability to climb ladders due to his right acoustic schwannoma.  As the resolution of these claims directly impacts the consideration of the Veteran's TDIU claim, these issues are remanded for development and initial RO consideration.  38 U.S.C.A. § 5103A(g) (West 2014); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Before making a rating determination as to the Veteran's increased rating claim for bilateral hearing loss, the RO should first develop the Veteran's service connection claim for right acoustic schwannoma and a concussion, as this development is necessary to substantiate the Veteran's TDIU claim.  See 38 U.S.C.A. § 5103A(g) (West 2014).  Regardless of whether service connection is established for the claimed disabilities, the RO must consider whether to refer this case to the Director, Compensation Service, for extraschedular consideration.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

Finally, on remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his disability and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC with respect to the NOD filed as to entitlement to service connection for right acoustic schwannoma and a concussion.  The Veteran should additionally be informed that in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.  

2.  Associate with the claims file any pertinent outstanding VA treatment records from July 2014 to the present.  If no additional records are available, include documentation of the unavailability in the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his bilateral hearing loss; and any in-service and post-service right acoustic schwannoma and concussion, to include the impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the current severity and effect of his bilateral hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available to and reviewed by the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his daily life and the impact of such on his employability.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relating to his bilateral hearing loss.  

All findings and conclusions should be set forth in a legible report.  

5.  Afford the Veteran an appropriate VA examination to determine whether his right acoustic schwannoma and concussion had its onset in service or was caused or aggravated by his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted and all acoustic schwannoma and head injury found to be present should be identified.  The examiner must opine as to whether any acoustic schwannoma and head injury found to be present:

(i)  Had its onset in service;

(ii)  Was caused by his service-connected disabilities; or

(iii)  Was aggravated by his service-connected disabilities;

All findings and conclusions should be set forth in a legible report.  

6.  Then, obtain an opinion, if possible by a vocational specialist, as to the impact of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical. 

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, pulling, communicating and concentrating.  

All findings and conclusions should be set forth in a legible report.

7.  Refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration.

8.  Then, readjudicate the appeal, to include entitlement to a TDIU, addressing all relevant theories of entitlement, to include referral for extraschedular consideration on an individual or collective basis.  If the full benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

